PER CURIAM.
This is a petition to review and set aside an order of the National Labor Relations Board with a cross-application by the Board for an order of enforcement. The Board adopted the findings and conclusions of the trial examiner, 192 N.L. R.B. No. 32. The sole appellate contention of P & B Packers, Inc. questions the sufficiency of the evidence to support the Board’s determination of a violation of Section 8(a) (3), National Labor Relations Act, 29 U.S.C. § 158(a) (3), in the discharge of an employee, one Tholen. We are satisfied that the record as a whole amply supports the Board’s decision.
The petition to set aside is denied and the order will be enforced. It is so ordered.